DETAILED ACTION
This Office Action is in response to the application filed on 16 January 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1-16 is/are objected to because of the following informalities:  the claims appear to include multiple instances of typographical errors, some of which appear to result in possible antecedent basis issues. Examiner has attempted to correct and bring attention to as many of these errors as reasonably possible, however some of these errors may have been missed. Examiner respectfully requests Applicant’s assistance in finding and correcting these errors.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“the bipolar transistor being configured for operation at a reverse collector-to-base voltage above the breakdown voltage” in claim(s) 1 and 16;
“the counter being configured to count pulses generated by the pulse generating component , the clock being configured to provide a time normal or standard, and the processing unit being configured to generate a result of a measurement” in claim 7;
“wherein the processing unit is configured to determine the result in digital form as a relation between a count of pulses and the time normal or standard” in claim 8; and
“the further p-n junction being configured for detecting an injection of charge-carriers by a current or voltage across the p-n junction when the further p-n junction is reverse biased above a breakdown voltage” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
While the claims are subject to interpretation under 35 U.S.C. 112(f), the disclosure of the application at hand do not appear to provide any further definition to the limitations in question (e.g. the limitations in question are almost recited verbatim in the Specification in the application at hand).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claims 1 and 16, claims 1 and 16 recite in pertinent part “[a] semiconductor device with single electron counting capability….” It is unclear what this limitation entails. As state in the Written Opinion of the International Searching Authority (hereinafter ISA Opinion) of the PCT family member of the application at hand made of record in Applicant’s Information Disclosure Statement (IDS):
First, the wording "with single electron counting capability" is vague and formulated as a result to be achieved. 

The applicant seemingly intentionally chose not to use the wording single electron counting device, but uses "with single electron counting capability". This means that somehow it should be possible to integrate the device in a circuit and bias it in such a way, that the claimed operation is possible. It does not necessarily mean, however, that the device is designed for or optimised [sic] to do so. Therefore the wording is vague. 

The feature is also worded as a result-to-be-achieved without claiming the structural features that cause the result.

The dependent claims of the application at hand are rejected by virtue of them directly or indirectly incorporating the limitations of independent claims 1 and 16.
Furthermore, claim limitation(s): 
“the further p-n junction being configured for detecting an injection of charge-carriers by a current or voltage across the p-n junction when the further p-n junction is reverse biased above a breakdown voltage” in claim 13;
invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In regards to claim 13, it is unclear how a p-n junction in and of itself would be configured to detect an injection of charge carriers. The disclosure of the application at hand, via interpretation under 35 U.S.C. 112 (f) does not appear to provide any language to further describe such a configuration. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lany et al. (US 2010/0013458 A1; hereinafter Lany).
In regards to claim 1, Lany teaches a semiconductor device with single electron counting capability, comprising: 
a bipolar transistor (5) with emitter (E), base (B), and collector (C) [0038], 
a collector-to-base breakdown voltage [0040],
a current or voltage source (3) electrically connected with the emitter [00038], and
a quenching component (6) electrically connected with the collector [0038], the bipolar transistor being configured for operation at a reverse collector-to-base voltage above the breakdown voltage [0040].
In regards to claim 2, Lany teaches the limitations discussed above in addressing claim 1. Lany further teaches the limitations wherein the current or voltage source comprises a photodiode ([0007]; [0023]; [0030]).
In regards to claim 3, Lany teaches the limitations discussed above in addressing claim 1. Lany further teaches the limitations wherein the quenching circuit (hereinafter interpreted as “component” to avoid antecedent basis issues) (6) comprises a resistor (9) or a transistor [0038].
In regards to claim 4, Lany teaches the limitations discussed above in addressing claim 1. Lany further teaches the limitations wherein the quenching component is an active quenching circuit [0040].
In regards to claim 5, Lany teaches the limitations discussed above in addressing claim 1. Lany further teaches the limitations further comprising: a pulse generating component electrically connected with the collector ([0086]; fig. 9: e.g. one instance of (5) can be replaced with a pulse supplying device which is then connected to (C) via (26)).
In regards to claim 9, Lany teaches the limitations discussed above in addressing claim 1. Lany further teaches the limitations further comprising: a switch or further transistor, which enables to short-circuit the base and the emitter ([0012]; evidenced in fig. 7: e.g. avalanche effect between B and E).
In regards to claim 13, Lany teaches the limitations discussed above in addressing claim 1. Lany further teaches the limitations further comprising: 
a substrate (12) of semiconductor material [0080], the substrate having a main surface (e.g. top) the bipolar transistor (5) [0080] comprising: 
a shallow well (14) of a first type of conductivity (P) in a deep well (13) of an opposite second type of conductivity (N) in the substrate [0080]; 
a doped region (E) of the second type of conductivity in the shallow well at the main surface [0080];
a p-n junction ([0080]: “second PN junction”) between the doped region and the shallow well; 
a junction-forming region (15) arranged in the deep well under the shallow well the junction-forming region having a doping concentration for the second type of conductivity [0080], the doping concentration of the junction-forming region being higher (evidenced by N+) than a doping concentration of the deep well outside the junction-forming region [0072-0075]; and 
a further p-n junction (19) between the junction-forming region and the shallow well the further p-n junction being configured for detecting an injection of charge-carriers by a current or voltage across the p-n junction when the further p-n junction is reverse biased above a breakdown voltage [0080].
In regards to claim 14, Lany teaches the limitations discussed above in addressing claim 13. Lany further teaches the limitations further comprising: 
a shallow well contact region of the first type of conductivity in the shallow well at the main surface ([0080]: “heavily doped contact regions”, e.g. (B) contact in fig. 7), 
the shallow well contact region having a doping concentration that is higher than a doping concentration of the shallow well ([0080]: “heavily doped contact regions”), and 
the doped region being arranged at a distance from the shallow well contact region (fig. 7: e.g. (E) is in the center, away from the “heavily doped contact regions” on the edges of (B)).
In regards to claim 15, Lany teaches the limitations discussed above in addressing claim 13. Lany further teaches the limitations further comprising: a deep well contact region ([0080]: “heavily doped contact regions”; e.g. (C) contact in fig. 7) of the second type of conductivity in the deep well at the main 
In regards to claim 16, Lany teaches a semiconductor device with single electron counting capability, comprising: 
at least two bipolar transistors (5) with emitter (E), base (B), and collector (C) ([0086]; fig. 9), 
a collector-to-base breakdown voltage [0040], 
a current or voltage source (3) electrically connected with the emitter [0038], and 
a quenching component (6) electrically connected with the collector [0038], the bipolar transistor being configured for operation at a reverse collector-to-base voltage above the breakdown voltage [0040], wherein 
one of the bipolar transistors comprises:
a shallow well (14) of a first type of conductivity (P) in a deep well (13) of an opposite second type of conductivity (N) in the substrate (interpreted as “a substrate” to avoid antecedent basis issues) [0080], and
a doped region (E) of the second type of conductivity in the shallow well at the main surface [0080], 
another one of the bipolar transistors comprises:
a shallow well (14) of a first type of conductivity (P) in a deep well (13) of an opposite second type of conductivity (N) in the substrate [0080], and 
a doped region (E) of the first type of conductivity in the shallow well at the main surface [0080].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lany as applied to claim 1 and 5 above.
In regards to claim 7, Lany teaches the limitations discussed above in addressing claim 5. While Lany does expressly disclose the limitations further comprising: a counter, a clock and a processing unit, which are connected with the pulse generating component, the counter being configured to count pulses generated by the pulse generating component , the clock being configured to provide a time normal or standard, and the processing unit being configured to generate a result of a measurement; Lany teaches a digital pulse counter [0048]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed that the digital pulse counter taught by Lany could be configured to meet the limitations of the claim at hand.
In regards to claim 8, Lany teaches the limitations discussed above in addressing claim 7. While Lany does expressly disclose the limitations wherein the processing unit is configured to determine the result in digital form as a relation between a count of pulses and the time normal or standard; Lany teaches a digital pulse counter [0048]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed that the digital pulse counter taught by Lany could be configured to meet the limitations of the claim at hand.
In regards to claim 10, Lany teaches the limitations discussed above in addressing claim 1. While Lany does expressly disclose the limitations further comprising: at least one further bipolar transistor Lany teaches multiple bipolar transistors and multiple bipolar transistor efficiencies [0072-0075]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed that the multiple bipolar transistors and multiple bipolar transistor efficiencies taught by Lany could be configured to meet the limitations of the claim at hand.
In regards to claim 11, Lany teaches the limitations discussed above in addressing claim 10. While Lany does expressly disclose the limitations further comprising: switches or further transistors between the current or voltage source and the emitter and at least one further emitter, the switches or further transistors enabling to connect each of the emitters separately with the current or voltage source; Lany teaches multiple transistors, sources, and emitters with different layouts [0072-0075]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed that the multiple transistors, sources, and emitters with different layouts taught by Lany could be configured to meet the limitations of the claim at hand.
In regards to claim 12, Lany teaches the limitations discussed above in addressing claim 1. While Lany does expressly disclose the limitations further comprising: at least one further bipolar transistor comprising a further collector connected with a further quenching component , and at least one more current or voltage source, the current or voltage sources including sensors of different sensitivities; Lany teaches multiple bipolar transistors and multiple bipolar transistor sensitivities [0072-0075]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed that the multiple bipolar transistors and multiple bipolar transistor sensitivities taught by Lany could be configured to meet the limitations of the claim at hand.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lany as applied to claim 5 above, and further in view of McEwan (US 5,609,059 A; hereinafter McEwan).
In regards to claim 6, Lany teaches the limitations discussed above in addressing claim 5. Lany appears to be silent as to, but does not preclude, the limitations wherein the pulse generating component is an inverter or a Schmitt trigger. McEwan teaches the limitations wherein the pulse generating component is an inverter or a Schmitt trigger (col. 10/lns. 21-23, lns. 48-58). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Lany with the aforementioned limitations taught by McEwan to improve the signal/electric characteristics of a device (McEwan col. 4/lns. 65-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812